Citation Nr: 1519456	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-02 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression and adjustment disorder. 

3.  Entitlement to service connection for a sleep disorder.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 1984, April 1984 to December 1989, and February 2003 to September 2003, with service in Iraq from April 2003 to August 2003.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010, October 2011, and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

While the Veteran originally filed separate service connection claims for PTSD, depression, and adjustment disorder, claims of service connection for psychiatric disability encompass claims for all acquired psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claims as reflected on the cover page. 

The Board also notes that the RO denied entitlement to service connection for depression and sleep disorder in September 2010.  Within one year of the rating decision, new and material evidence was associated with the record, to include VA treatment records addressing the Veteran's sleep problems and a September 2011 VA psychiatric examination.  See 38 C.F.R. 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the Board has recharacterized the claims as reflected on the cover page. 


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD. 

2.  The Veteran has a current diagnosis of depression, adjustment disorder, and insomnia. 

3.  The Veteran's depression and adjustment disorder with insomnia is related to military service.

4.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War. 

5.  The Veteran has been diagnosed with a chronic multisymptom illness and the medical evidence shows that the condition is compensably disabling.    


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).    

2.  The criteria for service connection for depression and adjustment disorder with insomnia have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).    

3.  Excessive daytime somnolence with upper airway restriction is related to service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2014).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify 

In the decision below, the Board grants entitlement to service connection for a sleep disorder and an acquired psychiatric disorder other than PTSD.  As such, no discussion of VA's duty to notify and assist is necessary as to these claims.  However, the Board has denied entitlement to service connection for PTSD and a discussion of VA's duty to notify and assist is required as to this claim.   

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  VA's duty to notify was satisfied by way of a letter sent to the Veteran in February 2011 that informed him of his duty and VA's duty for obtaining evidence.  In addition, the letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran's service treatment and personnel records have been associated with the claims file.  The Veteran's pertinent VA treatment records have also been associated with the claims file.  The Veteran has not identified any pertinent outstanding records.  

The Veteran was afforded VA psychiatric examinations in August 2010, September 2011, and October 2012.  VA addendum opinions were also obtained in September 2011 and October 2012.  The Board finds these examination reports and addendum opinions, when read together, to be adequate as the examiners reviewed the claims file, considered the Veteran's lay contentions, conducted a thorough evaluation of the Veteran, and supported medical conclusions with a thorough rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).        

Service Connection Claims 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

I.  Service Connection for PTSD 

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f) (2014).   

In the instant case, the Veteran contends that he has PTSD that is related to service.  He contends that his VA treating physicians diagnosed him with PTSD but that they did not record this diagnosis in his treatment records.  

VA treatment records reveal a diagnosis of psychiatric disabilities but do not include a diagnosis of PTSD.  The Veteran was afforded a VA examination in August 2010 and the examiner did not provide a diagnosis of any psychiatric disability.  The Veteran was afforded another VA examination in September 2011 and a VA addendum opinion to the examination report was received in September 2011.  The VA examiner considered the Veteran's lay statements but found that the Veteran did not meet the diagnosis of PTSD.  Rather, he diagnosed the Veteran with major depressive disorder.  The examiner reviewed the claims file after the examination report was submitted and provided an updated September 2011 VA addendum opinion.  The examiner reviewed the Veteran's records and stated that the Veteran did not meet the criteria required for a diagnosis of PTSD.  The Veteran was afforded another VA examination in October 2012.  After conducting a thorough evaluation of the Veteran and reviewing the Veteran's medical records and lay statements, the examiner stated that the Veteran did not meet the diagnostic criteria for PTSD.  However, the Veteran was diagnosed with depression NOS.  The examiner opined that although the Veteran's description of his military experiences appear to satisfy criteria A of the PTSD diagnosis, the Veteran's type, quality, and intensity of symptoms do not suggest that he meets the criteria for PTSD.  

The Board acknowledges the Veteran's lay statements that he was diagnosed with PTSD at a VA facility.  However, the Board has reviewed the Veteran's VA treatment records and notes that although the Veteran has been diagnosed with a psychiatric disability, he does not have a formal diagnosis of PTSD pursuant to 38 C.F.R. § 3.304(f) (2014).   
       
A grant of service connection requires a present disability.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 233 , 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).  Because there is no credible and competent diagnosis of PTSD, the present disability element is lacking, and service connection for PTSD must be denied.  Id., 38 C.F.R. § 3.303.  In reaching the conclusion to deny this claim, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Thus, service connection for PTSD is not warranted.  

II.  Service Connection for an Acquired Psychiatric Disorder other than PTSD 

The Veteran and his family contend that the Veteran has a current psychiatric disability related to service, specifically his service in Iraq.  They allege that he has had problems with depression, anger, and a loss of interest in activities since returning from Iraq.  The Board notes that although the Veteran is not competent to provide a psychiatric diagnosis, the Veteran and his family members are competent and credible to report the Veteran's symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).      

The Veteran has been formally diagnosed with depression, adjustment disorder, and insomnia.  An October 2010 VA treatment record diagnosed the Veteran with insomnia and it was indicated that "exposure to war" impacted the diagnosis.  In the October 2012 VA addendum opinion, the VA examiner opined that the Veteran's psychiatric disability was related to grief, family discord, and "mild sequelae [from] military experiences."  Thus, in light of the medical evidence of record and the Veteran's competent and credible lay testimony, the Board finds that after resolving reasonable doubt in favor of the Veteran, the Veteran's diagnosed psychiatric disability is related, at least in part, to his military service.  Moreover, the October 2012 VA examiner associated sleep impairment to his psychiatric disability.  Thus, service connection for depression and adjustment disorder with insomnia is granted.      

III.  Service Connection for a Sleep Disorder 

Here, the Veteran alleges that he has had sleep related problems since his return from Iraq. 

Initially, the Board notes that he is a Persian Gulf veteran as he had service in the Southwest Asia theater of operations during the Persian Gulf War.  

Because the veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

The Board notes that an August 2010 VA examination diagnosed the Veteran with excessive daytime somnolence with upper airway restriction.  The examiner specifically stated that excessive daytime somnolence with upper airway restriction is a diagnosable chronic multisymptom illness.  This specific examiner was not able to provide a conclusive pathophysiology or etiology.  Moreover, the evidence shows that the condition is compensably disabling under Diagnostic Code 6847.  Thus, in light of the August 2010 VA examination report that states that the Veteran has a chronic multisymptom illness and the medical evidence that shows that the condition is compensably disabling, service connection is warranted in this particular case.    


ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for depression and adjustment disorder with insomnia is granted, subject to the applicable criteria governing the payment of monetary benefits.  

Entitlement to service connection for excessive daytime somnolence with upper airway restriction is granted, subject to the applicable criteria governing the payment of monetary benefits.  


____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


